          Case 1:18-cv-00378-APM Document 89 Filed 03/08/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 ________________________________________
                                                    )
 FATIMA MAROUF AND BRYN ESPLIN,                     )
 a married couple,                                  )
                                                    )
                                                    )
                                                    )
                            Plaintiffs,             )
                                                    )
                             v.                     )    Case No. 1:18-cv-378 (APM)
                                                    )
 ALEX AZAR, in his official capacity as             )
 Secretary of the UNITED STATES                     )
 DEPARTMENT OF HEALTH AND HUMAN                     )
 SERVICES, et al.,
                                          )
                            Defendants.   )
                                          )
 ________________________________________ )


                                            ORDER

        Upon consideration of the Parties’ Joint Motion for Modification of Schedule, it is hereby

ORDERED that the Motion is GRANTED. The March 31, 2021 deadline for the Parties to file

dispositive motions and related deadlines are hereby VACATED and the proceedings in this case

are STAYED. The Parties shall submit a Joint Status Report no later than May 7, 2021, either

proposing a revised schedule or showing good cause for a continuing stay of proceedings in this

case.
                                                                        2021.03.08
                                                                        19:51:25 -05'00'
Dated: ________________                              _________________________
                                                     Amit P. Mehta
                                                     United States District Judge




                                                4
